                                                                                       MAY 12 ZD21
  R.S. LOGISTICAL SOLUTIONS LTD,                                                Clerk u c: 0 . .
                                                                                     '  : v .  1stnct Cou
                                                                              Eastern District of Ti      rt
                                                                                         .         ennessee
             Plaintiff,                                                                At Knoxville
                                                                  Case No. 21-CV-XXXX
             v.

  JANUS GLOBAL OPERATIONS, LLC, and                             JURY TRIAL DEMANDED
  CALIBURN INTERNATIONAL, LLC,

             Defendants.



                                              COMPLAINT

         Plaintiff, R.S. Logistical Solutions LTD ("Plaintiff' or "RSLS"), by and through its

 undersigned counsel, hereby brings this action against Defendants Janus Global Operations, LLC

 ("JGO") and Caliburn International, LLC ("Caliburn") (collectively, "Defendants") and allege as

 follows :

                                           INTRODUCTION

         1.        Plaintiff RSLS provides logistics and specialized mission support services to U.S.

 federal agencies and military forces operating in volatile areas throughout the developing world,

 services depended upon by thousands of diplomatic, security and medical personnel deployed by

 or on behalf of the U.S .

         2.        RSLS' s unique capabilities are the result of ten years of significant investments in

 acquiring the localized know-how, cultural expertise, relational networks and legal authorizations

 and permits needed to operate in foreign jurisdictions under austere conditions. These operational

 infrastructures, built through the diligent cultivating and stewarding of trust, enable RSLS to


                                                     1

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 1 of 28 PageID #: 1
 submit cost-effective subcontractor bids that give prime contractors a competitive advantage in

 competing for well-paying government task orders-advantages enjoyed by Defendants in JGO's

 winning of a significant task order in 2019 to support the U.S. Department of State's ("DOS")

 activities in Somalia.

         3.     However, after and while enjoying the material financial benefits of its business

 relationship with RSLS, Defendants disregarded JGO's contractual commitments and legal

 obligations to RSLS and sought to obscure their actions for as long as possible in order to avoid

 accountability and continue leveraging their association with RSLS to JGO's and Calibum's

 benefit in Somalia and elsewhere, including South Sudan and Israel.

        4.      RSLS now brings this civil action asserting breach of contract and related tort and

 equitable claims seeking recovery of damages incurred as a result of Defendants' unlawful actions.

                                             PARTIES

        5.      RSLS is a limited liability company formed and headquartered in Israel. RSLS is

 a provider of logistics and specialized mission and life support services for enterprise clients and

 government projects, regularly serving as a subcontractor in support of U.S. federal agencies'

 operations in demanding, high-risk environments.

        6.      Defendant JGO is a limited liability company formed under the laws of Delaware,

 with its principal office in Lenoir City, Tennessee. JGO provides mission support and program

 management services to government agencies operating around the world, including serving as a

 prime contractor for multiple U.S. federal agency task orders.

        7.      Defendant Calibum is a limited liability company formed in April 2018 under the

 laws of Delaware, with its corporate headquarters in Reston, Virginia. Calibum is a holding

 company comprised of five entities, two of which include JGO and Sallyport Global Holdings,


                                                  2

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 2 of 28 PageID #: 2
 Inc. ("Sallyport"). Calibum describes itself as "a global, end-to-end government services

 provider."

                                 JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction over the claims in this Complaint

 pursuant to 28 U.S.C. § 1332(a) because complete diversity of citizenship exists between the

 parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.

        9.      This Court has personal jurisdiction over Defendants because JGO maintains its

 principal office in Loudon County, Tennessee.

        10.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b) because JGO

 maintains its principal office in Loudon County, Tennessee.

        11.     Moreover, jurisdiction and venue, as well as the application of Tennessee law, are

 proper pursuant to the forum selection and choice-of-law provisions in the contractual agreement

 between RSLS and JGO at issue in this dispute and discussed in detail below.

                                  FACTUAL ALLEGATIONS

 A.     SOMALIA TASK ORDER PROPOSAL, AWARD, AND DEFENSE OF BID PROTEST

        12.     In April 2019 DOS issued Request for Proposals No. 19AQMM19R0112 seeking

 bids for protective guard services, static guard services, and specialized security services to be

 provided at the U.S. Mission Somalia (the "Somalia RFP"). The Somalia RFP contemplated the

 issuance of a hybrid fixed-price, cost-reimbursement type task order for a base year and four one-

 year options ("Somalia Task Order").

        13.     Among the Somalia RFP's requirements was the provision of a secure residential

 compound and associated life support services within a 15-minute drive of the International




                                                 3

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 3 of 28 PageID #: 3
 Campus ("IC") at the Mogadishu International Airport ("MIA") compound. At the time the

 Somalia RFP was issued, employees serving the existing DOS contract were housed at the IC

 location and the secured residential compound and life support services were provided by Bancroft

 Global Development ("Bancroft"), a subcontractor of SOC, LLC ("SOC"), the prime contractor

 for the existing Somalia task order.

         14.    In preparing to compete for the Somalia Task Order, JGO initially contacted

 Bancroft and requested a price estimate for the residential compound and life support services that

 would continue as a requirement under the new Somalia Task Order. Bancroft provided an inflated

 price estimate that JGO could not seriously consider including in a competitive bid.

         15.    Having been essentially rebuffed by Bancroft, on April 25, 2019, JGO's Project

 Manager for the Somalia Task Order Randy Leonard ("Leonard") emailed RSLS to request a quote

 for the secure residential compound and associated life support services called for in the Somalia

 RFP. Leonard's email included a list of requirements, including the necessity of lodging within a

 15-minute drive from the IC at the MIA compound.

         16.   · Drawing on its extensive in-region contacts and resources earned over the course

 of ten years, RSLS was able to promptly provide JGO with a detailed proposal and competitive

 pricing to provide the required services.

        17.     On April 27, 2019, Randy Leonard sent an email to RSLS stating, "We are happy

 with the RSLS proposal for labor camp services and therefore intend to subcontract with RSLS for

 the provision of life-support services on the Somalia WPS II Task Order."




                                                 4

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 4 of 28 PageID #: 4
          18.     On or around April 27, 2019, RSLS informed JGO that housing would be located

 at the SKA Home Lodge (the "SKA Compound"), a facility owned by SKA Somalia ("SKA") 1

 and located inside the MIA compound within a IO-minute drive of the IC. RSLS advised JGO to

 exercise discretion with respect to SKA because it was a relatively young, strategic relationship

 that RSLS was cultivating with the aim of developing a valuable, long-term partner in Somalia.

          19.     RSLS's admonition to JGO regarding SKA is typical of the precautions taken by

 RSLS to protect the significant investments made in forging key relationships in high-risk areas

 of the developing world-relationships that ultimately provide substantial benefit to contractors

 like JGO in competing for U.S. government task orders.

         20.      On April 29, 2020, Leonard emailed RSLS to express JGO's appreciation: "Thank

 you very much for your response and fair pricing for the camp. I wanted to ensure you know that

 we are submitting the pricing and costs for RSLS to provide the labor camp."

         21.      In addition, RSLS leveraged its in-country assets and invested time and resources

 to enable JGO to develop a compelling comprehensive proposal, which highlighted RSLS's ability

 to offer exceptionally competitive pricing for the mission and life support services required under

 Somalia Task Order.

         22.      On May 10, 2019, JGO submitted its Somalia Task Order proposal to DOS ("Task

 Order Proposal"); DOS also received a competing, significantly higher priced bid from SOC.

         23.      JGO's Task Order Proposal touted its relationship with RSLS and emphasized the

 substantial costs savings provided by subcontracting with RSLS.




 1
   SKA Somalia is a subsidiary of SKA International Group, a well-regarded supplier of fuel, aviation and
 logistics services operating throughout the Middle East and Africa.



                                                       5

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 5 of 28 PageID #: 5
         24.     JGO's Task Order Proposal clearly identified the SKA Compound as the proposed

 residential compound, highlighting that the facility was located within a 10-minute drive from the

 IC-well under the 15-minute requirement for the Somalia Task Order. SKA was also included

 in the table of "Acronyms and Abbreviations" in JGO's Task Order Proposal.

         25.     The price for JGO's Task Order Proposal was approximately $81.6 million,

 substantially less than the competing $112.3 million proposal submitted by SOC. 2

         26.     After considering JGO's and SOC's respective proposals, during or about

 September 2019, DOS awarded the Somalia Task Order to JGO.

         27.     SOC's failure to win the Somalia Task Order meant that Bancroft would soon be

 supplanted by RSLS in providing the residential housing and life support services under the

 Somalia Task Order. In October 2019, several weeks after JGO was initially awarded the contract,

 in a last-ditch effort to retain its position, Bancroft sent JGO a proposal for the residential and life

 support services that JGO had already committed to subcontract through RSLS. In addition to

 being legally untenable, Bancroft's unsolicited proposal amounted to $6-7 million higher than

 RSLS 's proposal.

         28.     Meanwhile, SOC filed a bid protest, arguing that the SKA Compound did not

 satisfy the requirement that the residential compound be no more than 15 minutes away from the

 IC.




 2
  The referenced amounts are provided in the GAO decision dated December 30, 2019, available here:
 https://www.gao.gov/assets/b-418027 .pdf



                                                     6

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 6 of 28 PageID #: 6
         29.    Specifically, SOC argued that JGO's claimed travel time failed to account for

 several checkpoints and a congested commercial gate, and SOC further speculated that JGO

 merely relied on the travel time calculated by Google Maps for traveling the route.

        30.     JGO requested RSLS's help in countering SOC's bid protest, which RSLS provided

 at the expense of its own resources and by leveraging its in-country network, including performing

 time and motion studies and compiling critical, non-public information that was only locally

 accessible.

        31.     RSLS's efforts enabled JGO to decisively rebut SOC's arguments, using Google

 Maps-based imagery showing the existence of two different routes between the points in question,

 the first of which required nine minutes of travel time and the second of which required 14 minutes

 and avoided the check points and commercial gate entirely.

        32.     On December 30, 2019, the U.S. Government Accountability Office denied SOC's

 bid protest, citing the record provided by JGO as described, supra, in paragraph 29.

        33.     At no time between its May 2019 submission of the Task Order Proposal and its

 successful defense of the award in December 2019 did JGO express anything other than firm

 conviction as to the suitability of the SKA Compound for the requirements of the Somalia Task

 Order, a position that JGO reinforced during the bid protest.

 B.     THE MASTER SUBCONTRACT AGREEMENT


        34.     Throughout September 2019, with the award status of the Somalia Task Order still

 pending, RSLS continued to provide price estimates, share local industry intelligence, and respond

 to numerous requests by JGO for assistance in developing proposals.




                                                 7

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 7 of 28 PageID #: 7
        35.     After DOS's September 2019 award of the Somalia Task Order to JGO, on October

 3, 2019, RSLS 's owner and president Roy Shaposhnik ("Shaposhnik") met with members of J GO

 at Calibum's headquarters in Reston, Virginia where he was introduced to Thomas Heasley

 ("Heasley"), a Calibum Senior Vice President who was described as the executive in charge of

 JGO's performance of the Somalia Task Order.

        36.     Prior to joining Calibum in October 2018, Heasley had spent five years at SOC, the

 incumbent provider of the residential and support services at MIA and the company in charge of

 the subcontractor RSLS was poised to succeed upon commencement of the Somalia Task Order.

        37.     In late September 2019, a Subcontracts Senior Administrator employed by

 Sallyport, Michael Phillips ("Phillips"), was introduced as the point person for negotiating and

 finalizing the documentation for RSLS 's provision of residential compound and life support

 services required under the Somalia Task Order, namely a Master Subcontract Agreement

 ("MSA") between JGO and RSLS. Prior to the introduction of Phillips, RSLS was unaware that

 Sallyport would also be involved in the coordination and administration of the engagement.

        38.     In late October 2019, Shaposhnik and Adam Doolittle, RSLS's Chief Strategy

 Officer ("Doolittle"), had lunch at Morton's, a steak house in Reston, Virginia, with Leonard.

 During the lunch, Leonard revealed that Bancroft had recently submitted a proposal to remain the

 provider of residential and life support services described in the MSA, even though JGO had

 already committed the subcontract to RSLS. Leonard indicated that Bancroft's proposal was priced

 $6-7 million higher than RSLS' s accepted quote.

        39.    At JGO's request, in December 2019, RSLS prepared a proposal and price

 estimates for security personnel training that was required under the Somalia Task Order but was




                                                8

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 8 of 28 PageID #: 8
 not part of RSLS 's original proposal; in January 2020 it was decided that the training component

 would be structured as a separate engagement from the MSA.

        40.     On January 21, 2020, three weeks after the denial of SOC's bid protest, the MSA

 was fully executed.

        41.     Article 1 of the MSA describes the documentation process for authorizing work,

 releasing funds, and coordinating performance of the particular elements of the engagement, as

 follows:

        Subcontractor's authorization to proceed with the provision of any services or goods shall
        be specifically provided for in a written Purchase Order signed by authorized
        representatives of the Parties. Each Purchase Order shall set forth, as applicable: (i) the
        Scope of Work (hereinafter "Work," "SOW," or "PWS") and any other project descriptions
        or information, including or referencing flow down clauses and special conditions, (ii) a
        schedule and due dates for deliverables, (iii) total compensation, (iv) designated JGO and
        Subcontractor authorized representatives for the Work, and (v) such other matters upon
        which the Parties may mutually agree.
        Subcontractor shall only be authorized to begin the Work after the Purchase Order Form(s)
        is fully executed by signature of an authorized representative of Subcontractor, an
        authorized representative of JGO, and the Purchase Order is returned to the Subcontractor.

        42.     Article 1 of the MSA also includes language regarding RSLS's obligation to

 respond and take corrective action immediately when notified by JGO of a "contract/performance

 requirement issue":

        Subcontractor shall immediately respond to any request or notification made by JGO to
        take corrective action to correct any defect, material or otherwise; problem; alleged breach;
        schedule of the Work; or contract/performance requirement issue; and thereafter, take
        immediate steps to take corrective action. Failure by Subcontractor to immediately respond
        to a request to take corrective action and/or immediately take corrective action acceptable
        to JGO may result in Termination of this Agreement or any applicable Purchase Order
        subject to the provisions of this Agreement and or the relevant Purchase Order.

        43.     Article 12 of the MSA sets forth the procedure and grounds for terminating for

 convenience a purchase order or the MSA itself, and provides in relevant part:




                                                  9

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 9 of 28 PageID #: 9
         JGO shall have the right at any time to terminate this Agreement or a Purchase Order with
         or without cause (a "Termination"), upon written notice (e.g. "Termination," "Termination
         Notice," "Termination for Convenience," or "Termination for Cause"), [sic] A Termination
         may take place while a Suspension or Stop Work Order is in effect.

         [***]
         JGO agrees not to terminate for convenience unless 1) JGO's customer terminates for
         convenience, or 2) JGO must terminate Subcontractor in order to avoid a termination for
         default from JGO's customer in which case the Parties agree to discussions at Senior
         Management levels prior to JGO issuing Subcontractor a Termination for Convenience.

         44.     In addition to the choice-of-law and venue provisions referenced in paragraph 11,

  supra, Article 17 of the MSA advises the parties to consider available informal dispute resolution

  procedures before resorting to litigation, and provides a broad range of examples but does not

  mandate a particular approach:

         The Parties acknowledge that there are a number of informal dispute resolution procedures
         (such as arbitration, mediation, written negotiations, and informal conferences) which will
         be used in an effort to resolve any dispute arising out of this Agreement, or the alleged
         breach thereof.

         The Parties agree that such informal mechanisms will be utilized prior to proceeding with
         a Legal Action but that in any event, any Legal Action must be at a venue in accordance
         with the above paragraph.

         45.     Article 17 also includes permissive instructions for a party to request in writing that

  a particular informal dispute resolution procedure be utilized and provides a two-week timetable

  for the other party to respond to the proposed informal procedure or the substantive claim:

         Should any such dispute arise, any Party may request in writing that a [sic] informal dispute
         resolution procedure should be utilized, stating in general terms the nature of the proposed
         and provide the other Party with sufficient descriptions and information regarding its
         position to permit informed assessments and decisions by the other Party.
         The other Party shall then have a period of two (2) weeks in which to respond to the
         proposed procedure or to the claim itself. If no answer to such request is given within such
         period or the requested is rejected, then the requesting Party shall be free to pursue any
         Legal Action which may be available to that Party. If such request is accepted by the other
         Party or by both Parties in the situation where the proposed process is modified by
         negotiation, the procedure agreed to shall first be followed prior to either Party pursuing



                                                   10

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 10 of 28 PageID #: 10
         Legal Action. In the event the Parties fail within two (2) weeks after the response to resolve
         the claim or controversy in the informal dispute resolution process agreed to, the requesting
         Party may, but is not required to, propose an additional informal dispute resolution
         procedure and if agreed to, the Parties shall proceed in like manner as above. Otherwise,
         the requesting Party may pursue a Legal Action.

  Under no circumstances is a party required to wait more than two weeks to receive a response to

  a proposed informal procedure or to conclude that a mutually entered resolution effort is fruitless

  before pursuing a legal action.

         46.     In the event of a dispute arising with respect to the MSA, Article 27 of the MSA

  provides for recovery of attorney's fees and costs by the prevailing party, as follows:

         In the event that a dispute arises with respect to this Agreement, the Party prevailing in
         such dispute shall be entitled to recover all expenses, including, without limitation,
         reasonable attorney's fees and expenses, incurred in ascertaining such Party's rights or in
         preparing to enforce, or in enforcing, such Party's rights under this Agreement, whether or
         not it was necessary for such Party to institute suit.

  C.     HEASLEY/CALIBURN THWARTS PERFORMANCE OF THE                 MSA, AND JGO WRONGFULLY
         ATTEMPTS TO TERMINATE PURCHASE ORDER N 0. 1 FOR CONVENIENCE

         47.     Around mid-January 2020, RSLS learned that Heasley was planning to travel to

  Somalia. On January 16, 2020, Shaposhnik emailed Heasley to request a phone call in order to

  coordinate schedules and connect in person during Beasley's time in Somalia. Heasley replied that

  he would be in touch with Shaposhnik as soon as he had an itinerary to share.

         48.     Contrary to his January 16 email, Heasley never provided Shaposhnik with his

  itinerary or any further communication regarding his visit to Somalia. Instead, Heasley proceeded

  to arrange a meeting with the owner of SKA in Dubai followed by a visit to the SKA Compound

  in Somalia without ever notifying Shaposhnik or making any effort to coordinate with RSLS.

         49.     Heasley and another individual from Calibum met with Michael Douglas, SK.A's

  owner, and inquired as to the specific details of SK.A's arrangement with RSLS and whether the



                                                  11

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 11 of 28 PageID #: 11
  deal between the two companies was firm. Douglas responded that SKA was committed to RSLS

  and the deal with RSLS was firm.

          50.    On January 19, 2020, JGO's Leonard informed RSLS of a change to the number of

  rooms provided in the Statement of Work ("SOW") portion of the MSA, from 28 rooms (10 single

  occupancy and 18 double occupancy) to 44 single occupancy rooms each having a private

  bathroom.

          51.    On January 23, 2020, only two days after the MSA was executed, Heasley emailed

  Leonard regarding his having met with SKA Country Director, James Sheehan, and expressing a

  negative assessment of the SKA Compound in its then-umefurbished condition.

         52.     Concurrently, in a January 23 email to Shaposhnik, JGO asked RSLS to sign and

  return attached Purchase Order No. Somalia 001 ("POI") which released approximately $258,000

  in funding for the mobilization of RSLS to begin construction on the SKA Compound on February

  4, 2020.

         53.     The following day, January 24, JGO again emailed Shaposhnik, repeating its

  request that RSLS sign and return PO 1.

         54.     Alarmed at the mixed signals and conspicuous uncertainty introduced by Heasley

  regarding the SKA Compound, Shaposhnik informed JGO that executing POI was now fraught

  with enormous financial risks for RSLS given the indications that Heasley/Caliburn were now

  opposed to JGO's performance of the newly-signed MSA:

         [I]'m happy to execute it but we really need to have the language we discussed to provide
         us with some protection contingent of course of the clients funding. As soon as we launch
         we have to front close to 2 million USD and given the events of the last few weeks we are
         weary to commit ourselves to funding operations and have changes in place. Are we meant
         to receive the full year's PO on the 4th of February?

  (emphasis in original).


                                                12

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 12 of 28 PageID #: 12
             55.    In late January, Heasley indicated to Leonard that JGO would be cancelling the

  MSA with RSLS and would instead be subcontracting with Bancroft to provide the secured

  housing at the IC. The explanation given to Leonard and subsequently represented to RSLS was

  that the Regional Security Officer, Overseas Protective Operations, artd the U.S. Ambassador to

  Somalia were threatening to cancel the Somalia Task Order unless the housing solution was

  changed from the SKA Compound to the IC, purportedly for reasons related to travel delays caused

  by lockdowns and checkpoints occurring 2-3 times a year, notwithstanding the issue of travel

  delays and checkpoints having been fully resolved only weeks prior in the denial of SOC's bid

  protest.

             56.    It can be reasonably inferred from Beasley's stated intention in January to terminate

  the MSA and sign an agreement with Bancroft that substantive discussions/negotiations between

  Bancroft and Heasley/Calibum had likely begun shortly after the denial of SOC's protest, despite

  JGO having prevailed by resolutely arguing that RSLS's solution fully met the DOS's housing

  requirements at a far superior price to that offered by SOC using Bancroft. Heasley/Calibum

  appear to have almost immediately started laying the groundwork to replace RSLS with the far

  more expensive Bancroft, while simultaneously overseeing and supporting JGO 's efforts to

  finalize the MSA with RSLS, which JGO executed on January 21.

             57.    On February 2, 2020, Heasley sent Shaposhnik an email comprised of ambiguous

  and cliched allusions to "shifting fluidity," "known unknowns," and "adjustments [that] may not

  be well received," followed by boiler-plate assurances and a proposal for a phone call:

             Randy shared with me that he's been in touch with you about my recent visit to Mogadishu
             and the shifting fluidity of guard force housing there. In program management there is
             always a factor of known unknowns. When confronted with any of these we must adjust
             accordingly. We understand these adjustments may not be well received by us or anyone


                                                     13

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 13 of 28 PageID #: 13
          involved, though ultimately we must adjust. However, please know that we at Calibum
          value our relationship with you and look forward to many successful endeavors in various
          locations for years to come under multiple DoD and DoS IDIQs. To further discuss this, I
          would like to set up a call (or meeting) that includes Joe Bopp, CD Moore our COO, along
          with myself to speak with you and your team. At your convenience. V/R Tom

          58.    Heasley's email is typical of the non-substantive, doublespeak that would follow

  from Caliburn over the course of February through May and throughout the remainder of 2020.

          59.    In his reply, Shaposhnik reminded Heasley that RSLS had actively supported JGO

  on multiple other tenders for task orders, including several in which RSLS supported JOO even

  though RSLS did not join the task order, and asked Heasley to propose a time for a phone call.

          60.    However, Heasley did not follow through on his purported desire to set up a call or

  meeting with the members of Calibum's senior management-Joe Bopp, Calibum's Sr. Vice

  President of Business Development ("Bopp"), and C.D. Moore, Calibum's Chief Operating

  Officer ("Moore")-whom Heasley had referenced in his February 2 email.

         61.     Despite being fully aware that the call/meeting between JGO or Caliburn senior

  management and RSLS, as described in Heasley's February 2 email, had not occurred, on the

  morning of February 4, JGO emailed a letter to RSLS titled "Termination for Convenience", which

  provided in relevant part:

         Pursuant to Article No. 12 of the referenced Master Subcontract Agreement (MSA), you
         are hereby notified Janus Global Operations (JGO) is terminating the referenced Purchase
         Order for convenience as of the date of this letter.
         Under the terms of the Subcontract, Article No. 12, your company is entitled to be
         compensated for Work performed through the date set forth in this Termination Notice plus
         reasonable costs actually incurred as a result of the Termination in accordance with Article
         7 of the MSA, entitled "Changes and Additional Compensation." Understand that you will
         not be paid for anything beyond those termination costs specifically allowed under Article
         12 of the MSA. With this in mind, you are requested to provide JGO with the amount of
         any termination costs within 2 weeks of the date of this termination notice.




                                                  14

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 14 of 28 PageID #: 14
  Nowhere in its "Termination for Convenience" letter did JGO identify the specific provision of

  Article 12 pursuant to which JGO was permitted to terminate for convenience.

         62.     RSLS promptly acknowledged receipt of JGO's "Termination for Convenience"

  letter and directly disputed the existence of grounds for termination for convenience under Article

   12 of the MSA:

         We respectfully disagree that JGO can validly terminate our PO for convenience at this
         time. As your letter suggests, the relevant MSA clause is Article 12, which provides in part:
                JGO agrees not to terminate for convenience unless 1) JGO 's customer terminates
                for convenience, or 2) JGO must terminate Subcontractor in order to avoid a
                termination for default from JGO 's customer in which case the Parties agree to
                discussions at Senior Management levels prior to JGO issuing Subcontractor a
                 Termination for Convenience.
         We are not aware of any circumstances that would justify a termination under either
         subsections (1) or (2) of this clause. JGO has provided no information indicating that
         the conditions justifying termination exist. Moreover, JGO has not initiated senior
         management discussions prior to issuing its termination notice. Therefore, we believe
         that our purchase order remains in effect, and reserve all rights that we may have.
         Notwithstanding this position, RS Logistical Solutions wants to work with JGO to resolve
         this matter amicably. We are confident that whatever prompted your termination notice
         can be addressed by our two companies. It is clear that you do not want us to continue
         performance at this time, so we will construe your February 4 letter as a suspension of work
         notice. We appreciate the statement in your e-mail that Caliburn is committed to working
         with RSLS on this program, and look forward to having discussions at your earliest
         convenience so we can continue our joint performance of the Mogadishu contract.

  (Emphasis added).

         63.     On the evening of February 4, 2020, Sallyport's Procurement Director Ned Lowry

  ("Lowry") responded to RSLS with heavily qualified assertions regarding the circumstances that

  allegedly prompted JGO's attempt to terminate for convenience under Article 12:

         Our position relative to the termination memo is based on detailed discussions with our
         customer wherein we believe we are taking steps to avoid a termination from the customer.
         And, it was my understanding that there had been senior level discussions between you and
         Mr. Tom Heasley, our Sr. Vice President and Group Manager for Caliburn and the group
         that manages this contract.


                                                  15

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 15 of 28 PageID #: 15
         However, we absolutely support your request to reclassify the contractual direction to a
         suspension and believe it makes sense in light of the fact that the conditions on the ground
         in Mogadishu are continually changing and because we 're both committed to working
         together on this contract where we can. We also believe that further discussions are
         warranted as relates to the current contract and would like to set up a meeting between you
         (and others from RSLS who you'd like to involve) and Mr. Heasley and Mr. Mark
         Wamecki. Mr. Wamecki will be reaching out to coordinate this meeting. Kind regards,
         Ned Lowry

         64.     Lowry's email provided no substantive information or objective facts in response

  to RSLS's objection to JGO's defective termination attempt. Instead, Lowry concedes that JGO is

  terminating for convenience because "we believe that we are taking steps" to avoid a termination

  by DOS-an utterly subjective, non-substantive contention-and "it is my understanding that

  there had been senior level discussions between you and Mr. Tom Heasley"-an absurd evasion

  given that the senior management level discussions with Calibum's COO and Sr. Vice President

  that Heasley proposed two days early had not occurred.

         65.     Further demonstrating the frivolousness of JGO's ex post facto justifications for

  terminating for convenience, Lowry promptly abandoned JGO's "position relative to the

  termination memo" and announced that "we absolutely support your request to reclassify the

  contractual direction to a suspension.". Further, Lowry's statements that JGO and Calibum were

  "both committed to working together on this contract where we can" and "[w]e also believe that

  further discussions are warranted as relates to the current contract" indicate that Defendants

  recognized the disputed status of the MSA.

         66.     The combination of Lowry's substance-free explanation, his attempt to redefine

  "senior management levels" downward from Beasley's February 2 reference to Caliburn's COO

  and Sr. VP, and his eager reclassification of termination for convenience of PO 1 to a suspension




                                                 16

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 16 of 28 PageID #: 16
  of POI demonstrate that, as of February 4, 2020-the commencement date for the MSA-JGO

  and Caliburn knew that the MSA could not be legally terminated for convenience.

  D.     CALIBURN'S ONGOING SABOTAGE OF RSLS's CONTRACTUAL RIGHTS AND JGO's
         REPUDIATION AND BREACH OF THE MSA


         67.     For the next three and a half months, from February 4 to May 16, 2020, Caliburn

  actively undermined, and JGO refused to perform, the MSA, while repeatedly expressing a variety

  of vague concerns, equivocations, and doubts regarding the SKA Compound's acceptability to

  DOS-this despite the SKA Compound having been directly challenged, thoroughly evaluated,

  and affirmed in the denial of SOC' s protest bid in December 2019.

         68.     In a February 7, 2020 text exchange, Shaposhnik asked Heasley if there was any

  news from DOS, to which Heasley replied "Status quo at DoS. Mogadishu. We have to look at

  housing alternatives" before changing the subject to a new Request For Proposal and offering to

  put RSLS in touch with a proposal team.

         69.     Later that day Heasley made an email introduction between Shaposhnik and JGO

  program manager Michael Reynolds ("Reynolds"), as follows:

         Mike, I'd like to I introduce you to Roy Shaposhnik ofRSLS. Roy may be a valuable asset
         to you in the procurement of logistical support in Mogadishu and other locations to which
         we may venture. Please contact each other at your convenience. Thanks! Tom

         70.     Shaposhnik thanked Heasley for the introduction and the next day, February 8, with

  Heasley cc' d, Reynolds responded with a price request for the armored vehicles to be provided by

  RSLS and directly quoted the applicable provisions from Article 2 ofMSA:

         Tom,
         Thanks for the introduction.
         Roy,
         I hope this email finds you doing. Currently, Randy and the transition team are in need of
         2x B6 armored vehicle for transportation services.


                                                 17

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 17 of 28 PageID #: 17
         The Contractor shall provide safe transportation for guards and support personnel in
         Mogadishu between contractor provided housing facility and the place of performance,
         and from the Mogadishu International Airport terminal in accordance with Mogadishu
         Mission Transportation Security and Travel Policy
         2x Armored B6 -Vehicles
         Monthly lease in Mogadishu, Somalia price should also include preventative maintenance
         of oil and filter change (as needed basis).
         Lease period 12 months, renewable Thanks

         71.     Shaposhnik promptly replied, with Heasley cc' d, asking Reynolds to clarify

  whether his request referred to the vehicle requirements in the MSA or to a separate task:

         Good morning Michael, Thank you for the email.
         Are these vehicles for the MIA or are they to be used outside of the fence? This will effect
         price dramatically.
         Also if it's for the WPS mission please note it ah [sic] should be 1 SUV and 1 15 seater
         according to the SOW.
         At your service Roy

         72.     Reynolds responded the following day, February 9, again with Heasley cc'd,

  informing Shaposhnik that JGO was requesting two quotes-one independent of the MSA and one

  pursuant to the MSA:

         Good morning Roy. I did follow-up with Randy and confirmed the usages of these vehicles
         will only be inside MIA.
         1ST Quote
         2x Armored B6 -Vehicles for usage inside MIA. This price quote should also include
         preventative maintenance of oil and filter change (as needed basis).
         2nd Separate Quote
         Ix Armored B6 -Vehicle and Ix Armored Van for usage inside MIA. This price quote
         should also include preventative maintenance of oil and filter change (as needed basis).

         73.    Against the backdrop ofHeasley's repeated, ominous suggestions of the precarious

  status of the MSA, Reynold's requests for armored vehicle quotes pursuant to the MSA appear

  utterly farcical. That Heasley would stand by while his JGO subordinate pushed Shaposhnik to



                                                  18

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 18 of 28 PageID #: 18
  invest more resources in performing the MSA that JOO and Caliburn refused to perform suggests

  a calculated, flagrant indifference to even a minimal standard of good faith or fair dealing in JGO' s

  contractual obligations to RSLS.

         74.     On February 13, 2020, Caliburn's COO Moore emailed an associate of RSLS,

  George Close, and represented the following:

         Thanks for raising concerns regarding the State Department's interest in changing the
         housing requirement for the Somalia WPS project. Please know that we carefully
         considered the points you raised with full engagement with our legal and contracting leads.
         We have taken no actions to change our proposed solution and will not until specifically
         directed by an authorized DOS contracting official. We are being responsive to our
         customer's interest in evaluating another housing solution, and we will continue
         informing that decision process as we discussed last week. I'm expecting the DOS to make
         a decision_near term and we will keep you and Roy informed as that plays out. In the
         meantime, Roy is welcome to engage our business unit lead, Tom Heasley, at his discretion
         to stay abreast of this DOS deliberation process. We understand that a decision to change
         the housing solution would impact RSLS, and if that is the COA chosen by the DOS, we
         will continue to look for other support and partner opportunities for RSLS as we value the
         company's reputation and capabilities.

         I also understand that Roy has reached out to DOSIAQM to inquire about their
         intentions. As I'm sure you appreciate, this communication is not useful nor appropriate.
         We will keep RSLS informed of DOS deliberations, decisions and contractual direction.

         Again, thank you for raising concerns about any potential DOS-directed changes to the
         Somalia WPS project. I've cc'd our GC (Bill King) and contracting lead (Mark Warnecki)
         as they have been involved in supporting all facets of this capture, protest resolution and
         execution/transition phase of the program. I add them to reinforce that this has the highest
         level of attention on the Caliburn leaders/tip team. Feel free to call at anytime if you want
         to discuss further. C. D.

  (Emphasis added).

         75.     Moore's February 13 email illustrates (a) Caliburn's nearly compulsive insistence

  that the potential change in housing was entirely organic to DOS and that Caliburn/JGO had only

  ever been a completely passive observer ofDOS's evolving position on JGO's "proposed housing




                                                   19

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 19 of 28 PageID #: 19
  solution" and (2) Caliburn's/JGO's utter refusal and/or inability to provide any substantive

  information or basic clarity as to the nature of DOS' s purported concerns over the SKA Compound.

         76.     Moore's February 13 email also made the false assertion that Shaposhnik had

  reached out directly to DOS/Office of Acquisition Management; Moore was informed of the falsity

  of his claim on February 16. RSLS currently is unaware of the number of individuals to whom

  Caliburn and/or JGO communicated the aforementioned false asse1tions.

         77.     Moore's February 13 email included the unequivocal assurance that the impact of

  "potential DOS-directed changes" on RSLS "has the highest level of attention on the Caliburn

  leadership team" including its General Counsel Bill King-thereby representing that Caliburn was

  fully aware of the MSA, JGO's recanting and reclassification of the "termination for convenience"

  of PO 1, and the ramifications of any actions taken by Heasley/Caliburn/J GO to encourage DOS to

  change its housing requirements.

         78.     The events of February 2020 brought into clear relief the Defendants' intention to

  maintain JGO's willful repudiation of the MSA despite having no grounds for termination, while

  continuing its cynical effort to shift responsibility to its allegedly indecisive DOS customer and

  pretend that the MSA remained viable.

         79.     On Friday, February 21, RSLS provided Defendants with written notice that a full-

  fledged dispute had developed regarding JGO's nonperformance of the MSA and the mounting

  evidence that Defendants were now categorically opposed to subcontracting with RSLS for the

  services described in the MSA. Further, the February 21 communication informed Defendants of

  specific adverse consequences that a prolonged dispute would inflict on RSLS and provided a

  concrete proposal for a prompt, informal resolution of the dispute. Finally, RSLS requested a




                                                 20

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 20 of 28 PageID #: 20
  response by Monday, March 9, giving the Defendants two full weeks plus two additional days to

  ensure the due date did not land on a weekend.

          80.     Despite RSLS's having provided a clear written description of the dispute, a

  proposed informal resolution, and the courtesy of an extended response window, Defendants did

  not respond to RSLS until March 10, well after the two weeks required by Article 17 of the MSA

  and outside the generous timeframe offered by RSLS. In any event, Defendants rejected the

  informal resolution proposed by RSLS.

          81.     Defendants' failure to respond to RSLS's February 21 written proposal within two

  weeks, their eventual rejection of RSLS' s informal resolution proposal, and their refusal to suggest

  an alternative informal resolution process of any kind demonstrate Defendants' indifference to

  exercising any of the informal dispute resolution examples referenced in Article 17 of the MSA

  and constitute a waiver of any assertion that this Complaint is premature.

          82.     On April 7, 2020, Shaposhnik emailed Moore and stated: "At this time it is around

  two months into the transition period and we have not heard any updates as you have indicated are

  due from DoS."

          83.    On April 15, Moore responded to Shaposhnik's April 7 email as follows:

         Unfortunately I do not have any information to share from the DOS about the Mogadishu
         project except that the customer is looking at a two month extension to the transition period.
         We continue to wait for decisions and formal direction from the responsible contracting
         official. We will keep you apprised of any customer-directed changes to the WPS Somalia
         support plans.

          84.    On April 24, 2020, Heasley represented to Shaposhnik that "DoS has extended our

  transition completion date from June 4th to August 4th. They have not directed any other formal

  changes to our transition plan at this time."

         85.     On April 30, 2020, Moore emailed the following to Shaposhnik:


                                                   21

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 21 of 28 PageID #: 21
          Thank you for the response to my last email. We remain hopeful that the DOS will advise
          soon about their intentions for support operations on the Mogadishu WPS project. We will
          be ready to discuss the way ahead once we have the DOS decision and formal direction
          from the contracting official. In the meantime, we have revised our transition timeline to
          the align with the customer-directed FOC extension to early August.

          86.    Finally, on May 16, 2020, Heasley sent an email to Shaposhnik stating that

  "yesterday the Department of State modified our Mogadishu WPS contract directing a housing

  solution consistent with their stated desire vice [sic] our proposed solution." Heasley did not

  provide any supporting documentation to substantiate DOS' s purported modification of the

  Somalia WPS II contract.

          87.    Several weeks later, in June 2020, Calibum terminated Heasley's employment.

          88.    Despite several requests from Shaposhnik to Caliburn's CEO Jim Van Dusen and

  Calibum's Vice President for Contracts, Mark Wamecki, at no time did Caliburn or JGO provide

  any documentation to substantiate Heasley' s representations on May 16, or to substantiate the date

  of DOS' s purported decision, the grounds for DOS' s purported decision, or the existence of DOS' s

  purported decision itself.

         89.     Shaposhnik later learned that JGO did, in fact, formally engage Bancroft as its

  subcontractor after Bancroft submitted a third bid which quoted a price approximately $100,000

  less than RSLS's earlier and accepted bid. While the catalyst for Bancroft's late-developing ability

  to offer such precisely competitive pricing, after having submitted successive bids running $6-7

  million higher, is currently undetermined, Defendants' repudiation and breach of the MSA with

  RSLS ultimately did not result in any significant cost savings to the U.S. government.




                                                  22

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 22 of 28 PageID #: 22
  E.      JGO's ONGOING BREACH OF THE MSA; RSLS's OUT-OF-POCKET LOSSES, LOST
          PROFITS AND OTHER DAMAGES


          90.    To date, with Calibum's permission and/or at Calibum's insistence, JGO has

  refused to perform the MSA, has failed to terminate the MSA as required under Article 12 of the

  MSA, and remains in breach of the MSA.

         91.     JGO's breach of Article 12 of the MSA abrogates any corresponding limits on

  recoverable damages, including lost profits, set forth in the MSA.

         92.     As a result of JGO's breach of the MSA, RSLS has incurred out-of-pocket damages

  in excess of $253,000.

         93.      As a result of JGO's breach of the MSA, RSLS has incurred substantial costs,

  including attorney's fees and related legal expenses, in ascertaining its rights under the MSA and

  preparing to enforce said rights.

         94.     As a result of JGO's breach of the MSA, RSLS has incurred expectancy damages

  in the form oflost profits in excess of $5.3 million.

         95.     As a result of JGO's breach of the MSA, RSLS has incurred damage to its

  reputation and good will among the security and logistics contracting community in Somalia and

  elsewhere.

                              COUNT I - BREACH OF CONTRACT
                                             Against JGO

         96.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

         97.     Article 1 of the MSA provided that "Subcontractor shall immediately respond to

  any request or notification made by JGO to take corrective action to correct any ...

  contract/performance requirement issue[.]"




                                                   23

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 23 of 28 PageID #: 23
          98.     JGO notified RSLS of a potential "contract/performance requirement issue" in

  regard to the SKA Compound and the secured housing requirement; however, JGO actively denied

  RSLS the opportunity to take corrective action as was RSLS' s right under Article 1 of the MSA.

          99.     Pursuant to Article 12 of the MSA, JGO was required to provide written notice of

  any "Termination for Convenience."

          100.    Pursuant to Article 12 of the MSA, "JGO agree[d] not to terminate for convenience

  unless 1) JGO's customer terminates for convenience, or 2) JGO must terminate [RSLS] in order

  to avoid a termination for default from JGO's customer in which case the Parties agree to

  discussions at Senior Management levels prior to JGO issuing [RSLS] a Termination for

  Convenience."

          101.    JGO failed to engage in Senior Management level discussions prior to issuing a

  purported termination for convenience of PO 1 or the MSA.

          102.    JGO's customer did not terminate for convenience.

          103.    JGO was not required to terminate RSLS in order to avoid a termination for default

  from JGO's customer.

          104.    JGO failed to provide written notice of termination of the MSA, whether such

  termination was for convenience or for cause.

          105.    By its actions JGO has demonstrated that it considers the MSA to have been

  terminated, but has failed to follow the termination procedure required by the MSA.

          106.    As a result of JGO's breach of contract, RSLS has been damaged in an amount to

  be determined at trial.




                                                  24

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 24 of 28 PageID #: 24
                         COUNT II - BREACH OF IMPLIED COVENANT
                            OF GOOD FAITH AND FAIR DEALING
                                        Against JGO

          107.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

          108.    JGO was bound by the covenant of good faith and fair dealing in its performance

  of the MSA and was aware of its obligations under said covenant.

          109.    JGO was obligated to give RSLS a reasonable opportunity to perform the MSA.

          110.    RSLS 's reasonable expectations included the right to revise its SOW.

          111.    JGO was obligated provide notice of information material to the performance of

  the MSA.

          112.    JGO took actions that frustrated the right of RSLS to receive the fruits of the MSA.

          113.    JGO failed to act in good faith and deal fairly in its wrongful attempt to terminate

  the MSA for convenience where the circumstances did not permit a termination for convenience.

          114.    As a result of JGO's breach of implied covenant of good faith and fair dealing,

  RSLS has suffered damages in an amount to be determined at trial.

                         COUNT III - ANTICIPATORY REPUDIATION
                                        AgainstJGO

          115.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

          116.    JGO's words and conduct amount to a total and unqualified refusal to perform the

  MSA.

          117.    JGO intentionally took multiple actions in order to render RSLS unable to perform

  the MSA.

          118.    As a result of JGO's actions, RSLS has suffered damages in an amount to be

  determined at trial.



                                                   25

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 25 of 28 PageID #: 25
                 COUNT IV - TORTIOUS INTERFERENCE WITH CONTRACT
                                   Against Caliburn

          119.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

          120.    Caliburn was fully aware of the MSA and JGO'S obligations under the MSA,

  including the provisions of Article 12.

          121.    Caliburn actively orchestrated the conditions to prevent JGO's performance of the

  MSA and wrongfully attempted to supply a pretext for JGO to terminate the MSA for convenience.

          122.    Caliburn, with malice, actively and intentionally orchestrated and/or encouraged

  JGO's breach of the MSA, including Article 12's requirements for terminating the MSA.

          123.    As a result of Caliburn's interference with the MSA, RSLS has suffered damages

  in an amount to be determined at trial.

           COUNT V - TORTIOUS INDUCEMENT OF BREACH OF CONTRACT
                     UNDER TENNESEE CODE ANN. § 47-50-109
                                Against Caliburn

         124.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

         125.     Caliburn was fully aware of the MSA and JGO'S obligations under the MSA,

  including the provisions of Article 12.

         126.     Caliburn, with malice, actively and intentionally orchestrated the conditions to

  induce JGO's breach of the MSA, including wrongfully attempting to supply a pretext to induce

  JGO to terminate the MSA for convenience.

         127.    Caliburn actively and intentionally induced and orchestrated JGO's breach of the

  MSA, including Article 12's requirements for terminating the MSA.

         128.    As a result of Caliburn's tortious inducement of JGO's breach of the MSA, RSLS

  has suffered damages in an amount to be determined at trial.



                                                   26

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 26 of 28 PageID #: 26
                                   COUNT VI - QUANTUM MERUIT
                                      Against JGO and Caliburn

           129.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

           130.    Plaintiff expended considerable resources and provided valuable services to

  Defendants, and Defendants accepted to those services during the preparation of JGO's Task Order

  Proposal and the successful defense of SOC' s bid protest.

           131.     Plaintiff provided said services before execution of the MSA and with the

  reasonable expectation, based on representations by JGO, that Plaintiffs provision of said services

  would be compensated and offset through performance of the MSA .

           132.    To allow JGO and Caliburn to retain the benefit of Plaintiffs services and

  expenditures without reasonable payment would be unjust.


                                           RELIEF REQUESTED

          WHEREFORE, Plaintiff R.S. Logistical Solutions LTD demands judgment in its favor

  against Defendant Janus Global Operations, LLC on Counts I-III, against Defendant Caliburn

  International, LLC on Counts IV-V, and against both Defendants on Count VI of this Complaint

  for damages in an amount to be determined at trial, together with interest, attorneys' fees, costs of

  suit, and such other and further relief as the Court deems just and proper.


                                               JURY DEMAND

          Plaintiff R.S. Logistical Solutions LTD by and through its attorneys, hereby demands a

  trial by jury as to all issues so triable.

  Dated: May 11, 2021




                                                    27

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 27 of 28 PageID #: 27
                                              awrence J. La enzi (TN Bar
                                            application for admission pen · g
                                            Sarah E. Stuart (TN Bar No. 35329)
                                            application for admission pending
                                            BURCH, PORTER & JOHNSON, PLLC
                                            130 North Court Avenue
                                            Memphis, TN 3 8103
                                            P: 901-524-5000
                                            llaurenzi@bpj law .com
                                            sstuaii@bpjlaw.com

                                            Local Counsel for Plaintiff

                                            Michael J. Sullivan (MA No. 487210)
                                            application for pro hac vice forthcoming
                                            Kimberly West (MA No. 635401)
                                            application for pro hac vice forthcoming
                                            Nathan P. Brennan (MN No. 0389954)
                                            application for pro hac vice forthcoming
                                            ASHCROFT SULLIVAN, LLC
                                            200 State Street, 7th Floor
                                            Boston, MA 02109
                                            P: 617-573-9400
                                            msullivan@ashcroftlawfom.com
                                            kwest@ashcroftlawfirm.com
                                            nbrennan@ashcroftlawfirm.com

                                            Counsel for Plaintiff




                                       28

Case 3:21-cv-00178-DCLC-HBG Document 1 Filed 05/12/21 Page 28 of 28 PageID #: 28
